Appeal by the defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered March 8, 1985, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law and the facts, by reducing the defendant’s conviction to attempted robbery in the third degree, vacating the sentence imposed, and remitting the matter to the Supreme Court, Kings County, for resentencing.
The People failed to demonstrate that the defendant was aided in the attempted robbery by another person actually present, as required by Penal Law § 160.10 (1). While there was evidence that one Francisco Cabassco was present, there is no evidence that he aided in the robbery. Therefore, the conviction must be reduced to attempted robbery in the third degree.
We have considered the issues raised by the defendant in his pro se brief and find them to be without merit. Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.